Title: To James Madison from Philip Sisson, 9 July 1812
From: Sisson, Philip
To: Madison, James


Sir
Tiverton State of Rhode island july 9th 1812
I Wish you to Excuse me for troubleing your honor with the conduct of some of the New Levies at the Port of Newport at the fort at Rose Island so far that the solders are In a Deploable situation for want of Provitions that threw some Neglect or other of their officers or threw self Interest In the Commesary or under officers I know Not But I am Crediblely Inform:d that theire fare Is seven pounds of Bad meat for five men four Days & Bread In Prepotion & No other support at all which Is Not Governments Lowence & has hindered the Progress of Enlistment & will finally Put astop to the Recruteing In these Parts which they are Backward Enuff at the Best for the People say that they wont Enlist for to starve for they Can But suffer at home having this Information. I thought It my Dutty to Wright to you to Let you know that there Is Bad Conduct some where or other threw some Enemy or Enemies or other to the Cause of our Country which Cant Be two well sertch:d In to for we abound In frends to the British Cause In these Parts which I suppos Is the Cause of these Pore mens fare for to Discurage men from Enlisting for these solders have sent to their sons wives & Parents for support altho Nedy them selves at home. Sir I should Not have trouble:d you with this Letter But I felt the abuse of these Pore men & for my Cuntrys Cause which Blod has Been all Redy spilt to gane the freedom of It which I am Not willing to Lose at any Rate at all for fredom Is as Pretious to me as Life & I Consider Every true friend to his Cuntry with me In the Cause Sir I have had the honer to Command the troops In this quarter as Colo which I am Redy to serve my Cuntry If Needed In a station that I Can fill with honer to myself and Cuntry Rather than Loose my Liberty Sir I am with Resspect your most obdient Servent to serve
Philip Sisson
